Citation Nr: 0317466	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  00-03 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of Title 38, United States Code, Section 
1318.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and the veteran's father




ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from October 1969 to October 
1970.  He died in May 1999.  The appellant is the veteran's 
widow.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO) which denied the benefit sought on 
appeal.

The veteran's claim was previously before the Board in 
February 2001 and August 2002.  In February 2001, the 
veteran's claims for service connection for the cause of the 
veteran's death and for entitlement to DIC under 38 U.S.C.A. 
§ 1318 were remanded to the RO for additional development.  
The requested development was accomplished to the extent 
possible and the case was returned to the Board for 
adjudication in August 2002.  At that time, the Board denied 
the veteran's claim of service connection for the cause of 
the veteran's death and deferred a decision as to the issue 
of entitlement to DIC under 38 U.S.C.A. § 1318, pursuant to a 
temporary stay on adjudication of such claims in accordance 
with National Organization of Veterans' Advocates, 
Incorporated v. Secretary of Veteran's Affairs, 260 F.3d 1365 
(Fed. Cir. Aug. 2001).  However, the temporary stay on such 
claims for DIC was lifted in accordance with the decision of 
the United States Court of Appeals for the Federal Circuit in 
National Organization of Veterans' Advocates, Incorporated v. 
Secretary of Veteran's Affairs, 314 F.3d 1373 (Jan. 2003), 
and such claims may now be adjudicated by the Board.  
Nonetheless, as will be explained below, a remand by the 
Board is required in order to ensure compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA).


REMAND

The appellant claims entitlement to dependence and indemnity 
compensation (DIC) under 38 U.S.C.A. § 1318.  A review of the 
record leads the Board to conclude that additional 
development is necessary in this case before proceeding with 
appellate disposition, as the record does not contain 
sufficient development to render a decision as to the 
appellant's claim at this time.

As a preliminary matter, the Board notes that while the 
appellant's appeal was pending, there was a significant 
change in the law pertaining to veteran's benefits.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (2002).  The VCAA applies to 
all pending claims for VA benefits, and provides that the VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits.  Changes potentially relevant to the 
appellant's appeal include the establishment of specific 
procedures for advising the claimant and his or her 
representative of information required to substantiate a 
claim, a broader VA obligation to obtain relevant records and 
advise claimants of the status of those efforts, and an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.  This legislation is 
applicable to the appellant's claim.  Nonetheless, notice of 
the appellant's rights and responsibilities under the VCAA, 
as well as VA's responsibilities in assisting the appellant 
in the development of her claim of entitlement to DIC under 
38 U.S.C.A. § 1318 was not provided by the RO, and the record 
is entirely negative for evidence of consideration of the 
provisions of the VCAA by the RO.   Thus, the appellant's 
claim was certified to the Board with the appellant being 
given appropriate notice of her rights and responsibilities 
and VA's responsibilities under the VCAA.

Additionally, the Board notes that a portion of the 
regulations implementing the VCAA was recently invalidated by 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  The Federal Circuit specifically found 
that, under the statute, a claimant has one year in which to 
submit additional evidence and argument in support of his or 
her claims following notice of the VCAA as opposed to only 
thirty days as set forth in the regulations at 38 C.F.R. 
§ 19.9(a)(2)(ii).  Accordingly, that portion of the 
regulations limiting a veteran's response time to thirty 
days, 38 C.F.R. § 19.9(a)(2)(ii), was invalidated.  See 
Disabled American Veterans, et. al. v. Principi, No. 02-7304, 
-7305, -7316 (Fed. Cir. May 1, 2003).  Therefore, the 
appellant's claim must be remanded to the RO to ensure that 
the appellant is given proper notice of her rights and 
responsibilities under the VCAA, allowed the appropriate time 
in which to respond to the notice of the VCAA and/or waive 
that response time, and to ensure that all duty to notify and 
duty to assist obligations of the VA are met.

Therefore, it is the Board's opinion that in order to give 
the appellant every consideration with respect to the current 
appeal and to ensure due process, further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:

1.  The RO is requested to review the 
entire claims file and undertake any 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000.  
See 38 U.S.C.A. §§ 5103A, 5107(b), 5108 
(West 2002); 38 C.F.R. §§ 3.102, 3.159 
(2002).  

2.  The RO is requested to send the 
appellant notice of the provisions of the 
VCAA, the kind of information needed from 
her, and what she could do to help her 
claim, as well as her and the VA's 
responsibilities in obtaining evidence.  
She should be given an opportunity to 
supply additional evidence and/or 
argument, identify additional evidence 
for VA to obtain, or waive her right to 
the one- year response time required 
under the VCAA.  All new evidence and/or 
arguments must be associated with the 
veteran's claims folder.

3.  The RO should review the appellant's 
claim in light of all evidence associated 
with the claims file subsequent to the 
transfer of the claims file to the Board.  
If the benefit sought is not granted, the 
appellant and her representative should 
be furnished a supplemental statement of 
the case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The appellant is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  No action is required of 
the appellant until she is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



